                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     COREPHOTONICS, LTD.,                                Case No. 17-CV-06457-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER STAYING CASE PENDING
                                                                                             INTER PARTES REVIEW
                                  14             v.

                                  15     APPLE, INC.,
                                  16                    Defendant.

                                  17

                                  18          On December 11, 2018, Defendant Apple, Inc. (“Defendant”) notified the Court that the

                                  19   Patent Trial and Appeal Board (“PTAB”) has instituted inter partes review (“IPR”) on all asserted

                                  20   claims of three of the five patents-in-suit owned by Plaintiff Corephotonics, Ltd. (“Plaintiff”).

                                  21   ECF No. 99. Pending before the PTAB are two petitions against all asserted claims of the

                                  22   remaining two patents-in-suit. Id. at 1.

                                  23          The power to stay proceedings in a case is a matter within the Court’s discretion. See

                                  24   Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 806 (N.D. Cal. 1998) (citing Landis v. Am.

                                  25   Water Works & Elec. Co., 299 U.S. 248, 254–55 (1936)). “Courts have inherent power to manage

                                  26   their dockets and stay proceedings, including the authority to order a stay pending conclusion of a

                                  27   PTO reexamination.” Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal.

                                  28                                                     1
                                       Case No. 17-CV-06457-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
                                   1   2015) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988)). Courts have

                                   2   recognized “a liberal policy in favor of granting motions to stay proceedings pending the outcome

                                   3   of USPTO reexamination or reissuance proceedings.” Id. (citation omitted).

                                   4          Courts consider three factors when determining whether to grant a stay pending IPR. The

                                   5   first factor is whether the litigation has progressed significantly enough for a stay to be disfavored.

                                   6   See AT&T Intellectual Prop. I v. Tivo, Inc., 774 F. Supp. 2d 1049, 1052 (N.D. Cal. 2011) (granting

                                   7   stay where parties had not exchanged expert reports and court had not held claim construction

                                   8   hearing). Here, the parties have not filed dispositive motions or initiated expert discovery and the

                                   9   Court has not held a claim construction hearing, all of which demonstrate that the case is still in its

                                  10   beginning stages.

                                  11          The second factor is whether granting a stay could simplify the litigation. Finjan, 139 F.

                                  12   Supp. 3d at 1035 (citation omitted). “A stay may also be granted in order to avoid inconsistent
Northern District of California
 United States District Court




                                  13   results . . . or avoid needless waste of judicial resources.” Evolutionary Intelligence LLC v. Apple,

                                  14   Inc., 2014 WL 93954, at *2 (N.D. Cal. Jan. 9, 2014). The second factor weighs strongly in favor

                                  15   of a stay, given that IPR could result in invalidation or amendment of Plaintiff’s claims. At the

                                  16   very least, continuing with the instant lawsuit while IPR proceeds risks inconsistent results.

                                  17   PersonalWeb Tech., LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1027 (N.D. Cal. 2014) (noting that

                                  18   courts have stayed lawsuits pending IPR even where IPR was not yet instituted).

                                  19          Finally, the third factor—whether a stay prejudices Plaintiff or gives Defendant a clear

                                  20   tactical advantage—does not weigh against a stay at this early litigation stage. Id. at 1029

                                  21   (collecting cases for proposition that “delay necessarily inherent in any stay” does not constitute

                                  22   undue prejudice). Moreover, Defendant promptly filed with the Court notices of IPR institution,

                                  23   and there is no evidence of gamesmanship on Defendant’s part. ECF Nos. 97, 99.

                                  24          Therefore, the Court, in its discretion, hereby STAYS the case until the Court orders

                                  25   otherwise. The parties shall inform the Court within two business days of the PTAB’s completion

                                  26   of IPR on the three patents-in-suit for which IPR has been instituted. Further, the parties shall

                                  27   inform the Court within two business days of the PTAB’s decision on whether to institute IPR on

                                  28                                                      2
                                       Case No. 17-CV-06457-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
                                   1   the two remaining patents-in-suit. The Clerk shall administratively close the file. This is a purely

                                   2   administrative procedure that does not affect the rights of the parties.

                                   3   IT IS SO ORDERED.

                                   4   Dated: December 14, 2018

                                   5                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   6                                                    United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      3
                                       Case No. 17-CV-06457-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
